Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-17-21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitations of a second portion positioned 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,385,265 to Schrader in view of U.S. Patent No. 3,236,248 to Ray and further in view of U.S. Patent No. 8,714,411 to Gallaher et al.
Referring to claim 1, Schrader discloses a milk cart comprising a chassis – at 11, a storage tank – at 14, coupled to the chassis – see figures 1-4, and a conveyor system – at 23, comprising an exit – see figures 3-4, configured to connect to a return line – at 25,83,85 and 62-68, terminates inside the storage tank -  see at 62-64, wherein the return line comprises, a first portion extending downward towards a bottom of the inside of the storage tank – see at 25,68 in figures 3-4 (it is noted that applicant has not positively recited the first portion is inside the storage tank), a second portion extending vertically in a direction towards a top of the inside the storage tank – see at 62-63 in figures 3-4, and comprising an upper end comprising at least one opening – see at 62,63 in figures 3-4, and a base portion extending from the first portion to the second portion – see at 64,65 in figures 3-4. Schrader does not disclose the second portion is free-standing in the storage tank and the second portion is positioned at a lateral distance from an interior of a wall of the storage tank. Ray does disclose a storage tank – at 10, with return line – at 21-23, having a second portion – at 23, that is free-standing in the storage tank – see figures 1-2 and the second portion is positioned at a lateral distance from an interior of a wall of the storage tank – at 10 – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired. Schrader as modified by Ray does not disclose the storage tank holding liquid foodstuff and the second portion of the return line extending in an upward 

Referring to claim 3, Schrader as modified by Ray and Gallaher et al. further discloses the lateral distance of the second portion of the return line from the interior of the wall of the storage tank is at least 10 cm – see at 23 in figures 1-2 of Ray.
Referring to claim 4, Schrader as modified by Ray and Gallaher et al. further discloses the second portion of the return line is positioned at a lateral distance from a central vertical axis of the storage tank – see at 23 in figures 1-2 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 5, Schrader as modified by Ray and Gallaher et al. further discloses the second portion of the return line comprises a length of at least 15 cm – see at 62,63 in figures 3-4 of Schrader and – see at 23 in figures 1-2 of Ray.
Referring to claim 6, Schrader as modified by Ray and Gallaher et al. further discloses the first portion – at 22, second portion – at 23, and base portion – connection of items 22,23, of the return line – at 21-23, are connected to form a shaped section positioned inside the storage 
Referring to claim 7, Schrader as modified by Ray and Gallaher et al. further discloses the return line further comprises a delivery device – at 66,67, positioned outside the storage tank – see figures 1-2 of Schrader, and configured to connect to the exit of the conveyor system – see via 25,83,85,68 in figure 2 of Schrader.
Referring to claim 8, Schrader as modified by Ray and Gallaher et al. further discloses the return line further comprises a middle section – at 22 connected at 13, configured to pass from outside of the storage tank to inside of the storage tank – see figures 1-2 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 9, Schrader as modified by Ray and Gallaher et al. further discloses the middle section of the return line is configured to connect to a delivery device – at 15, positioned outside of the storage tank – see figure 1 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second 
Referring to claim 10, Schrader as modified by Ray and Gallaher et al. further discloses a portion of the return line positioned inside the storage tank – see at 23, is configured to be detachably connected to the middle section of the return line – at top of 22 – see connection of 22 and 23 in figures 1-2 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 13, Schrader as modified by Ray further and Gallaher et al. discloses the device comprises a controller – at 20, configured to activate the conveyer system in a cleaning mode for a predetermined period of time – see column 2 lines 45-48 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and Gallaher et al. and further add the timing controller of Ray, so as to yield the predictable result of automatically controlling operation of the device as desired.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader as modified by Ray and Gallaher et al. as applied to claim 1 above, and further in view of U.S. Patent No. 3,867,906 to Johnson.
Referring to claim 11, Schrader as modified by Ray and Gallaher et al. does not disclose a filter positioned at an outlet of the storage tank. Johnson does disclose a filter – at 36, positioned at an outlet of the storage tank – at 10 – see figure 2. Therefore it would have been .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader as modified by Ray and Gallaher et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,432,700 to Icking.
Referring to claim 12, Schrader as modified by Ray and Gallaher et al. does not disclose a conduit configured to connect an inlet of the conveyor system to an outlet positioned at a bottom of the storage tank and a filter positioned within the conduit. Icking does disclose a conduit – at 18, configured to connect an inlet of the conveyor system – at 16-17, to an outlet positioned at a bottom of the storage tank – at 4, and a filter – at the interior of 21, positioned within the conduit – see at 18,21 in the drawing figure. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray as modified by Gallaher et al. and add the filter of Icking, so as to yield the predictable result of removing contaminants and debris from the fluid as desired.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader as modified by Ray and Gallaher et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,803,955 to Gonsalves.
Referring to claim 14, Schrader as modified by Ray and Gallaher et al. does further discloses liquid discharge from an upper end of the second portion of the return line – see at 23 in figures 1-2 of Ray, but does not disclose a spray nozzle positioned over the end of the second portion of the return line, and wherein the spray nozzle is configured to generate a plurality of liquid jets when a liquid is conveyed by the conveyor system. Gonsalves does disclose a spray . 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader in view of Gonsalves.
Referring to claim 15, Schrader discloses a method of cleaning a container by a milk cart that comprises a chassis – at 11, a storage tank – at 14, configured to hold a liquid – see figures 1-4, and a conveyor system – at 21,23,68, comprising an inlet connected to an outlet of the storage tank – see via 21 in figures 3-4, the method comprising, filling the storage tank with a cleaning liquid – see figures 1-2 and 4, positioning the container – at 73, proximate a portion of the conveying system – at 68, located inside the storage tank – see figures 1-4, and cleaning an interior of the container using one or more jets of cleaning liquid produced by the portion of the conveyor system – see liquid jets shown via the arrows in figure 4. Schrader does not disclose the container is a feeding container and positioning the feeding container on a portion of the conveying system. Gonsalves does disclose a cleaning system for cleaning a feeding container – see at 46-56 in figures 1-3 and 5 and positioning the feed container – at 46-56, on a portion of the conveying system – at 40,42 – see figure 5. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Schrader and have the container being a feeding container as disclosed by Gonsalves, so as to yield the predictable result of promoting animal health by removing contaminants from the container as desired. Schrader as modified by 
Referring to claim 16, Schrader as modified by Gonsalves further discloses a return line – at 25, extending from the conveyor system – at 23 – see figures 3-4 of Schrader, and wherein the one or more jets of cleaning liquid are expelled from a portion of the return line positioned within the storage tank for liquid foodstuff – see at 58-60, and extending along a vertical axis of the storage tank – see at the connection of 58-60 to 73 in figure 4 of Schrader.
Referring to claim 17, Schrader as modified by Gonsalves further discloses removing the container – at 73, from the storage tank – at 14, for liquid food stuff after the cleaning – see figures 3-4 and column 4 lines 1-42 of Schrader.

Response to Arguments

5.	Regarding the prior art rejections of claim 1, the Ray reference US 3236248 discloses the newly added claim limitations of the return line comprises a first portion positioned inside of the storage tank – see at 22 proximate the lid and connection – at 13 as seen in figures 1-2 of Ray, and extending in a downward direction within the storage tank – see extending downward from 13 and the lid in figures 1-2 of Ray, and towards a bottom of the storage tank – see figures 1-2 of Ray, a base portion positioned inside the storage tank and extending from a first end of the first portion – see base portion at the connection of items 22 to 23 in figures 1-1 of Ray, and a second 
	Regarding the prior art rejections of claims 2-14, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier. 
	Regarding the prior art rejections of claim 15, Schrader discloses the newly added claim limitations of and a conveyor system – at 21,23,68, comprising an inlet connected to an outlet of the storage tank – see via 21 in figures 3-4, the method comprising, filling the storage tank with a cleaning liquid – see figures 1-2 and 4, positioning the container – at 73, proximate a portion of the conveying system – at 68, located inside the storage tank – see figures 1-4, and cleaning an interior of the container using one or more jets of cleaning liquid produced by the portion of the conveyor system – see liquid jets shown via the arrows in figure 4. Further, the Gonsalves reference US 4803955 discloses the newly added claim limitations of positioning the feed container – at 46-56, on a portion of the conveying system – at 40,42 – see figure 5. The combination of these references renders the claim obvious as detailed earlier in paragraph 4 of this office action. 
	Regarding the prior art rejections of claims 16-17, applicant relies upon the same arguments with respect to parent claim 15 discussed earlier. 

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643